209 Ga. 131 (1952)
70 S.E.2d 770
KNIGHT
v.
KNIGHT; et vice versa.
17811, 17812.
Supreme Court of Georgia.
Argued March 10, 1952.
Decided April 16, 1952.
Rehearing Denied May 14, 1952.
*132 R. L. Smith, for plaintiff.
T. Arnold Jacobs, for defendant.
HEAD, Justice.
The evidence was amply sufficient to support the award of alimony. The contentions that the court erred in certain failures to charge are so incomplete that no ruling can be made thereon. The court did not err, as contended, in permitting the jury to return an oral verdict, which verdict was reduced to writing, and signed by the foreman, in the presence of the jury and the court. The verdict and decree are not void for uncertainty. It was wholly within the province of the jury, in arriving at their verdict, to consider the questions of divorce and alimony in the order determined by the jury.
The ground of the motion complaining that the "adroitness of counsel" prevented certain evidence from being presented to the jury is incomplete, in that it fails to show that any evidence of the movant was excluded from the jury by the "adroitness of counsel." The alimony award has the force and effect of a general judgment, and there was no attempt by the jury to bind any particular property of the movant.
Whether or not the cross-action of the wife was as specific as the law requires is a question that can not be raised in a motion to vacate and set aside.
None of the grounds of the motion are meritorious, and the court properly refused to vacate and set aside the alimony judgment.
Judgment affirmed on both the main bill and cross-bill of exceptions. All the Justices concur.